Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 8, 2018

                                       No. 04-18-00302-CR

                                     Nicanor C. SANCHEZ,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR7395
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER

        Appellant’s Corrected Unopposed Motion for Leave to File Additional Briefing is
GRANTED. Appellant may file an amended brief on or before thirty days after the
supplemental clerk’s record containing the trial court’s finding of facts and conclusions of law is
filed. Appellee’s brief will be due thirty days after appellant files an amended brief. If appellant
does not file an amended brief, appellee’s brief will be due fifty days after the supplemental
clerk’s record containing the trial court’s findings of fact and conclusions of law is filed.



                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2018.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court